Citation Nr: 1639113	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left knee degenerative arthritis, to include as secondary to service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1970 to February 1975, with additional service in the Air Force Reserves and Tennessee National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The record before the Board consists of a temporary paper file and the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

As an initial matter, based on a thorough review of the record, it is clear that the Veteran's complete claims file, to include documents located in his temporary paper claims file, has not been scanned and uploaded to the electronic claims database.  On remand, the Agency of Original Jurisdiction must take action to ensure the Veteran's entire paper claims file has been uploaded and associated with the evidence before the Board in VBMS or Virtual VA.

The Veteran has stated he injured his left knee during active duty service around the same time he injured his service-connected right knee.  Service treatment records reflect the Veteran injured his left knee in June 1971.  The diagnosis was a left knee strain, and he completed 27 sessions of physical therapy with maximum benefit. 

The Veteran was afforded a June 2010 VA examination.  The examiner diagnosed moderate to advanced degenerate joint disease and found the Veteran's left knee disability was "less likely as not" related to his in-service left knee strain.  The examiner reasoned that he or she examined the Veteran and compared/contrasted the Veteran's left knee disability to cases noted in orthopedic, physical therapy, and medicine texts to make this determination.  The Board finds this opinion is inadequate because it fails to provide a well-reasoned rationale.  The mere fact that the examiner compared the Veteran's left knee disability picture to disability pictures documented in medical literature does not provide the Board with an analysis that is capable of being considered and weighed against other medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner failed to indicate what specific similarities or differences existed between the Veteran's left knee disability picture and those documented in medical literature which led him or her to conclude that the Veteran's left knee disability was less likely as not related to service.  Therefore, a new medical opinion is required.

Additionally, in a June 2016 Informal Hearing Presentation, the Veteran's representative argued that there were no medical opinions of record addressing whether the Veteran's service-connected right knee caused or permanently worsened the Veteran's current left knee disability.  Therefore, on remand, medical opinions addressing secondary service connection and aggravation must be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC must provide the Veteran and his representative with the requisite statutory and regulatory notice of the information or evidence needed to establish service connection on a secondary basis. 

2.  The RO or AMC must ensure that the Veteran's complete paper claims file has been uploaded and associated with VBMS or Virtual VA.

3.  The Veteran should be scheduled for the appropriate VA examination to determine the etiology of his current left knee disability.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The Veteran's complete claims file must be made available to the examiner.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

Whether there is a 50 percent or better probability that the Veteran's current left knee disability began during service or is otherwise etiologically related to his active service.

Whether there is a 50 percent or better probability that the Veteran's current left knee disability was caused or aggravated (permanently worsened) by his service-connected right knee disability.

A complete and thorough rationale for all opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).














This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

